DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
Status of Claims
Claims 1, 17 and 19 are amended in view of applicant’s response filed 12/2/2022.  Claims 11 and 18 are canceled.  Claims 12-16 remain withdrawn from consideration.  Therefore, claims 1-10, 17 and 19-20 are currently under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-10, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fortin et al. 4,614,552(Fortin), and further in view of Komatsubara et al. US 4,808,247(Komatsubara), and further in view of Sivilotti et al. US 6,755,236 (Sivilotti).
Fortin teaches a method of producing an aluminum alloy comprising DC casting an 18”x72” Al alloy sheet comprising 0.93% Si, 0.20% Fe, 0.71% Cu, 0.19% Mn, 0.75% Mg, 0.012% Ti, homogenizing the Al alloy at 540ºC, followed by hot rolling the Al alloy to 0.18” slab(Example 1).
Regarding claims 1, 10, 17, 19, Fortin further teaches that twin-belt continuous casting of strip ingot may be alternatively used in place of DC casting(col. 5 lines 25-30) and, in some instances, hot rolling to finish gauge may be acceptable and the hot rolled Al alloy may be heat treated without cold rolling to final properties(col. 5 lines 53-57).  Therefore, the examiner concludes that scope of Fortin includes a process using claimed continuous casting on Al alloy with claimed alloy composition.  The scope of Fortin also includes claimed homogenizing step prior to hot rolling to final gauge.  Additionally, Example 1 shows that the hot rolling reduces the Al alloy slab by at least 50% as recited in claim 19.  
However, Fortin does not explicitly teach the claimed 0.02-0.21 wt% Cr in its Al alloy.  Fortin also does not explicitly teach that the twin-bell continuous casting device having a belt thermal conductivity between and including the thermal conductivity of steel and the conductivity of copper as claimed..
Komatsubara teaches a process for producing an Al alloy rolled sheet, wherein an Al alloy having similar composition as Fortin(i.e. 0.4-1.0 wt% Si, 0.05-0.4wt% Fe, 0.3-1.5wt% Cu, 0.05-0.6wt% Mn, 0.1-0.4wt% Mg, and impurities)(col. 3 line 23 – col. 4 line 22) additionally contains 0.05-0.3wt% of Cr in order to refine recrystallized grains (i.e. finer intermetallic compounds), stabilize the structure(col. 3 line 66 – col. 4 line 7). 
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated 0.05-0.3wt% of Cr as taught by Komatsubara into the Al alloy of Fortin in order to refine recrystallized grains and avoid forming large intermetallic compounds as taught by Komatsubara.  Additionally, the amount of Cr as taught by Fortin in view of Komatsubara overlaps the claimed Cr amount.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Sivilotti teaches a twin bell continuous caster used for casting aluminum, comprising a pair of endless belts made of steel or copper(col. 1 lines 17-21).  Sivilotti further teaches that its twin bell caster provides uniform cooling and avoids belt deformation(col. 2 lines 21-37).
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the twin bell caster of Sivilotti into the process of Fortin in view of Komatsuba in order to provide casting with uniform cooling and while avoiding belt deformation as taught by Sivilotti.
With respect to amended feature that “the slab is devoid of cracks having a length greater than 8.0mm after the continuously casting and before the hot rolling”, Fortin does not teach any cracking after casting and before hot rolling.  Additionally, since the process of Fortin in view of Komatsuba and Sivilotti starts with a compositionally the same Al alloy and undergoes the same belt casting with same steel belt as claimed, one of ordinary skill in the art would have expected the same crack resistance property in the casted Al alloy stab of Fortin in view of Komatsuba and Sivilotti as claimed, absent persuasive evidence to the contrary.
Regarding claims 2-3, Fortin further teaches that the Al alloy may contain minor amounts of other elements that do not materially affect the combination of properties attained(col. 3 lines 13-15), and these other elements may be present in amounts of up to 0.05 each and up to 0.15% total(col. 4 lines 35-39).  Since the total claimed amounts of Zn and Zr falls within the disclosed other elements range, the examiner concludes that the scope of other elements such as Zn and Zr present in the Al alloy of Fortin overlap the claimed amounts of Zn and Zr absent persuasive evidence to the contrary.  Therefore, a prima facie case of obviousness exists.
Regarding claim 5, since the Al alloy ingot of Fortin after casting is heated to reach homogenizing temperature(col. 5 lines 30-36), the examiner concludes that the teachings of Fortin implicitly includes the claimed cooling step after casting as claimed.
Regarding claims 6-7, Fortin further teaches quenching after solutionizing can be carried out by water or air quench(col. 5 line 61-65).  Therefore, one of ordinary skill in the art would have find it obvious to have utilized the water or air quenching techniques as taught by Fortin in the cooling of the casted Al alloy with expected success.
Regarding claim 9, Fortin further teaches the claimed solutionizing, quenching and aging steps(col. 5 lines 60-col. 6 lines 2, col. 7 lines 6-7).
Regarding claim 20, the homogenizing temperature of Fortin reads on the claimed homogenizing temperature.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fortin, and further in view of Komatsubara and Sivilotti, and further in view of Sawada et al. US 5,779,824(Sawada),
The teaching of Fortin in view of Komatsubara and Sivilotti are discussed in section 5 above. 
Sawada teaches a process for forming an Al alloy comprising continuous casting using a twin roller, which produces a coil of thin plate directly from molten aluminum, which is then coiled before subjected to heat treatment(col. 8 lines lines 28-36).
Regarding claims 4 and 8, it would have been obvious to one of ordinary skill in the art to have incorporated the twin roller continuous casting of Sawada into the continuous casting process of Fortin in view of Komatsubara and Sivilotti in order to form thin plate directly from molten aluminum as taught by Sawada.
Response to Arguments
Applicant's arguments filed 12/02/2022 have been fully considered but they are not persuasive. 
In the remarks, applicant argues that Fortin does not teach the claimed process and the Example 1 of Fortin wouldn’t produce an Al alloy stab without tracks.
The examiner does not find applicant’s argument convincing because applicant’s argument is based on Fortin alone while the rejection ground is built on the combined teaching of Fortin in view of Komatsubara and Sivilotti.  The applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP 2145 (IV).
	Additionally, applicant’s argument that Example 1 of Fortin does not produce a slab without cracks is not commensurate with the scope of the claims, since the scope of the claims only recites that the Al alloy slab is devoid of cracks with length greater than 8.0mm after the casting and before the hot rolling.  The scope of the claims do not require that the casted Al alloy slab is without cracks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733